In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kings County (Schneier, J.), dated October 23, 2003, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $350,000.
Ordered that the judgment is affirmed, with costs.
For a court to find as a matter of law that a jury verdict is not supported by sufficient evidence, it must “conclude that there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion *647reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). Contrary to the defendants’ contention, viewing the evidence in the light most favorable to the plaintiff (see Alexander v Eldred, 63 NY2d 460, 464 [1984]), we discern that a valid line of reasoning existed for the jury’s determination that the defendants had constructive notice of the dangerous condition which caused the plaintiff to slip and fall (see Negri v Stop & Shop, 65 NY2d 625, 626 [1985]). H. Miller, J.P., Crane, Spolzino and Fisher, JJ., concur.